[PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT             U.S. COURT OF APPEALS
                      ________________________             ELEVENTH CIRCUIT
                                                               AUG 10, 2010
                                                               JOHN LEY
                             No. 08-16162                       CLERK
                       ________________________

                D. C. Docket No. 07-01823-CV-JSM-MAP


EARNEST WHITFIELD,


                                                          Petitioner-Appellant,

                                  versus

SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                                       Respondents-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (August 10, 2010)

                   ON REMAND FROM THE
             SUPREME COURT OF THE UNTIED STATES


Before DUBINA, Chief Judge, EDMONDSON and PRYOR, Circuit Judges.
PER CURIAM:

      This case is before us on remand from the Supreme Court. See Whitfield v.

McNeil, _ _ _ S. Ct. _ _ _ _, 2010 WL 2471069. We denied Petitioner’s

application for a Certificate of Appealability, relying on our decision in Holland v.

Florida, 539 F.3d 1334 (11th Cir. 2008). Then, the Supreme Court reversed our

judgment in Holland, and remanded that case for further consideration. Holland v.

Florida, 130 S. Ct. 2549 (2010). We therefore remand this case to the district court

for fact finding and further proceedings -- including, if it is necessary, an

evidentiary hearing -- consistent with the Supreme Court’s opinion and judgment

in Holland.

      REMANDED.




                                            2